DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/17/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments  have been considered but are moot in view of the new ground(s) of rejection in view of Tucker et al (U.S. 20190374140 A1 ; Tucker) and Hendriks et al  (WO-2017042171 A1; Hendriks).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (U.S. 20190374140 A1 ; Tucker), in view of Hendriks et al  (WO-2017042171 A1; Hendriks).

Regarding claims 1 and 12,  Tucker discloses a surgical imaging system (Fig.1A, system 100; Paragraph 51: “system implementing dual wavelength imaging”) comprising: 
a multispectral electromagnetic radiation (EMR) source configured to emit EMR at a first wavelength range and a second wavelength range; (Figs. 1A-1B and Paragraph 5: “a multispectral imaging system …  light at the first wavelength is configured to image a surface of the sample into the camera and light at the second wavelength is configured to penetrate the sample”)
an image sensor (Figs. 1A-1B: multi-sensor camera 110) configured to sense the EMR at each of the first wavelength range (Figs. 1A-1B: light source 130) and the second wavelength range (Figs. 1A-1B: light source 131) reflected from a target site (Figs. 1A-1B: sample 160); (Paragraph 51: “The multi-sensor camera has multiple sensors and each sensor may be configured to image one wavelength or wavelength range”) and
 a control circuit (Figs.1A-1B: computer 120) coupled to the image sensor (Figs. 1A-1B: multi-sensor camera 110), the control circuit configured to: 
generate a first image of the target site according to the EMR emitted at the first wavelength range; (Paragraph 5: “the first light source having a first wavelength configured to produce a non-coherent illumination to image a sample”)
generate a second image of the target site according to the light emitted at the second wavelength range; (Paragraph 5: “a second coherent light source, different from the first light source, having a second wavelength, different from the first wavelength, configured to image the sample simultaneously with the first light source”) and 
generate a fused image comprising a fusion between the first image at the first wavelength range and the second image at the second wavelength range. (Figs. 1A-1B ; Paragraph 52: “communications device 120, which combines the visible and NIR wavelength images”
However, Tucker does not discloses determine whether the first image is at least partially obstructed by an obscurant; 
select the second wavelength range to minimize absorption by the obscurant;
generate a fused image comprising a fusion between an unobstructed segment of the first image and a segment of the second image corresponding to an obstructed segment of the first image
Hendriks discloses determine whether the first image is at least partially obstructed by an obscurant; (Fig.5, image 60 ; Page , line : “an image 60 of the area of interest 70 of the medical treatment area 80 has been acquired by the first camera 20, where a hand 100 of the surgeon 140 is partially occluding the area of interest 70.” ;See picture below)
select the second wavelength range to minimize absorption by the obscurant; (Fig.5, image 90 ; Page , line : “An image 90 of the area of interest 70 of the medical treatment area 80 has been acquired by the second camera 30,”; See picture below)  
generate a fused image (Fig.5, image 110) comprising a fusion between an unobstructed segment of the first image (Fig.5, image 60) and a segment of the second image (Fig.5, image 90) corresponding to an obstructed segment of the first image (Page 25 -line 24-26: “The camera 20 and/or 30 can be multispectral or hyperspectral cameras. The wavelength bands for camera 20 and/or 30 may been a visible or non-visible light spectrum, comprising several wavelength bands”; Page 25 – line 21-23 : “In other words, holes created in the images 60, 90 by the removal of the object 100, such as a surgeon's hand 100, can be filled in again by combining the images 60, 90.” ;See picture below )

    PNG
    media_image1.png
    349
    609
    media_image1.png
    Greyscale

It would have been obvious  to a person of ordinary skill in the art before effective filling date to incorporate the teaching of  Hendriks into the teaching of Tucker in order to improving the robustness of parallax computations is to identify the same objects in acquired images and feature recognition within the combined imagery.

Regarding claims 2 and 13, Tucker, as modified by Hendricks discloses the claim invention. Tucker further discloses the second wavelength range is configured to be substantially non-interactive with at least one of a surgical smoke, a fluid, or a tissue type. (Paragraph 122: “second wavelength having a range of 800 nm and above according to the absorption spectra of hemoglobin and oxygenated hemoglobin molecules.”)

Regarding claims 3 and 14, Tucker, as modified by Hendricks discloses the claim invention. Tucker further discloses the first wavelength range is within a visible portion of an EMR spectrum and the second wavelength range is outside of the visible portion of the EMR spectrum. (Paragraph 45: “A first of the two wavelengths may be relatively small within the UV or visible range, such as blue light 450-495 nm …A second wavelength may be relatively large in the visible (400-700 nm) or near Infra-Red (NIR) range (700-2500 nm).”) 

Regarding claims 4 and 15, Tucker, as modified by Hendricks discloses the multispectral EMR source is further configured to emit EMR at a third wavelength; (Tucker: Fig.1B- third light source 132 – Paragraph  53: “at least a third light source 132 is provided having a third wavelength”)
the image sensor (Tucker: Fig.1B- camera 110) is further configured to sense the EMR at the third wavelength; (Tucker: Paragraph 51: “The multi-sensor camera has multiple sensors and each sensor may be configured to image one wavelength or wavelength range.”) and 
the control circuit is further configured to: 
generate a third image of the target site (Tucker: Fig. 1B – sample 160) according to the EMR emitted at the third wavelength; (Tucker: Fig. 1B – third light source 132; Paragraph 51: “The multi-sensor camera has multiple sensors and each sensor may be configured to image one wavelength or wavelength range.”) and 
generate the fused image comprising the unobstructed segment of the first image, a first segment of the second image corresponding to a first obstructed segment of the first image, and a second segment of the third image corresponding to a second obstructed segment of the first image. (Hendricks: Page 15 – line 2-8: “The third camera is configured to acquire at least one image of the area of interest of the medical treatment area from the third position … The processing unit is configured to generate the combined image of the area of interest of the medical treatment area from the at least one image acquired by the first camera and the at least one image acquired by the second camera and the at least one image acquired by the third camera.”; )

Regarding claims 5 and 16, Tucker, as modified by Hendricks discloses the claim invention. Tucker further discloses the control circuit is further configured to: 
filter a subset wavelength range from the first wavelength range to define a filtered first wavelength range; (Paragraph 57: “ The separated light 283 and 285 may pass through polarizers, filters and the like 287 before being delivered to the camera 210. “) and 
generate the first image of the target site according to the EMR emitted at the filtered first wavelength range. (Paragraph 57: “  the multi-sensor camera has multiple sensors each configured to image a wavelength or wavelength range as illustrated in FIG. 1C.”)

Regarding claims 6 and 17, Tucker, as modified by Hendricks discloses the claim invention. Tucker further discloses the subset wavelength range corresponds to a blue-green portion of a visible portion of an EMR spectrum.  (Paragraph 45: “A first of the two wavelengths may be relatively small within the UV or visible range, such as blue light 450-495 nm.”)

Regarding claims 7 and 18 , Tucker, as modified by Hendricks discloses the claim invention. Tucker further discloses the control circuit is configured to generate the fused image intraoperatively. (Paragraph 52: “ The information can be processed by the communications device 120, which combines the visible and NIR wavelength images”)

Regarding claims 19 and 20 , Tucker, as modified by Hendricks discloses the claim invention. Tucker further discloses the generated first image and second image are time-indexed. (Fig.24 and Paragraph 129: “These two light sources may illuminate the sample for a first period of time, for example, about 8 seconds … the second period of time may be about 1.0 seconds in some embodiments. It will be understood that in some embodiments, the at least first and second light sources are not turned on at the same time.”)

Regarding claim 8,  Tucker discloses a surgical imaging system (Fig.1A, system 100; Paragraph 51: “system implementing dual wavelength imaging”) comprising:
 a multispectral light source configured to emit electromagnetic radiation (EMR)(Figs. 1A-1B and Paragraph 5: “a multispectral imaging system …  light at the first wavelength is configured to image a surface of the sample into the camera and light at the second wavelength is configured to penetrate the sample”)
an image sensor(Figs. 1A-1B: multi-sensor camera 110) configured to sense the EMR; (Paragraph 51: “The multi-sensor camera has multiple sensors and each sensor may be configured to image one wavelength or wavelength range”)  and 
a control circuit (Figs.1A-1B: computer 120)coupled to the image sensor,(Figs. 1A-1B: multi-sensor camera 110) the control circuit configured to: 
generate an image of the target site according to the emitted EMR; (Paragraph 5: “the first light source having a first wavelength configured to produce a non-coherent illumination to image a sample”)
However, Tucker does not discloses determine whether the image is at least partially obstructed by an obscurant; 
retrieve a previous image of the target site at a wavelength range to minimize absorption by the obscurant; and 
generate a fused image comprising a fusion between an unobstructed segment of the image and a segment of the previous image corresponding to an obstructed segment of the image at the wavelength range. 

Hendricks discloses determine whether the image is at least partially obstructed by an obscurant; ((Page 13- line 30-31 to page 14- line 10-11: “the at least one image acquired by the first camera comprises at least two images acquired at different times … an image acquired by the first camera may have an object covering a center portion of the area of interest.”)
retrieve a previous image of the target site at a wavelength range to minimize absorption by the obscurant; (Page 13- line 30-31 to page 14- line 14-16: “the at least one image acquired by the first camera comprises at least two images acquired at different times … a prior image acquired by the first camera can be used, where in that prior image the object is also offset from the center portion of the area of interest.”) and 
generate a fused image comprising a fusion between an unobstructed segment of the image and a segment of the previous image corresponding to an obstructed segment of the image at the wavelength range. (Page 14 – line 28-32 : “ the combined image from the first and second cameras acquired now, which has an occluded part of the area of interest can be augmented with an earlier image acquired by the first camera where that part of the area of interest is not occluded. The prior image acquired by the first camera can be used to fill in the gap, to provide a combined image with no occluded areas.”)

It would have been obvious  to a person of ordinary skill in the art before effective filling date to incorporate the teaching of  Hendriks into the teaching of Tucker in order to improving the robustness of parallax computations is to identify the same objects in acquired images and feature recognition within the combined imagery.

Regarding claim 9,  Tucker, as modified by Hendricks discloses the claim invention. Hendricks further discloses comprising: a memory configured to store a plurality of time indexed images generated by the surgical imaging system; (Page 26 – line 10-11: “A computer program may be loaded into a working memory of a data processor.”)
wherein the control circuit is configured to retrieve the previous image from the plurality of time indexed images. (Page 14 – line 21-22: This means that for the combined image where occluding objects are removed, the removal process can be improved by using information from prior image frames.”)

Regarding claim 10,  Tucker, as modified by Hendricks discloses the claim invention. Hendricks further discloses the control circuit is further configured to:
 successively retrieve a plurality of previous images from the plurality of time indexed images; (Page 12– line 4-6: “if an object leads to there being a common occluded area at a particular moment in time, by looking at a previous image the object may now be positioned within the two images (acquired at different times) such that there is no common occluded area”) and 
generate the fused image comprising a fusion between an unobstructed segment of the image and a plurality of segments of the plurality of previous images corresponding to an obstructed segment of the image. (Page 14 – line 28-32: “the combined image from the first and second cameras acquired now, which has an occluded part of the area of interest can be augmented with an earlier image acquired by the first camera where that part of the area of interest is not occluded. The prior image acquired by the first camera can be used to fill in the gap, to provide a combined image with no occluded areas.”)

Regarding claim 11, Tucker, as modified by Hendricks discloses the claim invention. Hendricks further discloses the control circuit is configured to generate the fused image utilizing lucky-region fusion. (Fig.5,  image 100- area of interest 70 -  Page 25 – line17-18 : “the hand 100 of the surgeon 140 that is substantially above the area of interest 70 can be identified and removed from the images 60, 90 ”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TZOUMAS et al (U.S. 20160235304 A1),”DEVICE AND METHOD FOR MULTISPECTRAL OPTOACOUSTIC IMAGING”, teaches about a device and method for determining a quantitative image relating to concentrations of one or more chromophores in an object.
Zeng et al (U.S. 20050167621 A1),”Imaging Methods For Fluorescence And Reflectance Imaging And Spectroscopy And For Contemporaneous Measurements Of Electromagnetic Radiation With Multiple Measuring Devices”, it teaches about Optical systems that provide for simultaneous images and spectra from an object, such as a tissue sample.
MOHR et al (U.S. 20110082369 A1), “METHODS AND APPARATUS FOR DISPLAYING ENHANCED IMAGING DATA ON A CLINICAL IMAGE”, it teaches about the display device displays a desaturated image of tissue captured in the visible electro-magnetic (EM) spectrum from a body cavity; and a first color enhanced image combined with the desaturated image.
Korner et al (U.S. 20170059408 A1),”Method And Device For Generating Multispectral Or Hyperspectral Light, For Hyperspectral Imaging And/or For Distance Measurement And/or 2D Or 3D Profile Measurement Of An Object By Means Of Spectrometry”, it teaches about methods and devices for adaptive multispectral imaging and for capturing structural and/or topographical information of an object or of the distance to an object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                                        

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665